DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 5250057.
Regarding claim 1, Chen discloses an apparatus for anastomosis of tubular structures comprising two implantable annular bodies (figures 1, 2; annular members 10 and 20), each of the annular bodies comprising: a first side; a second side, wherein a central axis extends between the first and second sides (see annotated figures 1 and 2 below); an inner wall defining a passageway for passing a tubular structure therethrough (see annotated figures 3 below), wherein the passageway extends along the central axis and is open to the first and second sides (see annotated figures 3 below); and a plurality of spikes (14 and 28) each comprising a base and a pointed free end configured to pierce the tubular structure (figures 1-3); wherein when the annular bodies are assembled together, at least part of one of the annular bodies extends past the second side of the other annular body and engages the other annular body to hold the annular bodies together (figure 3, wall portion 12 engages with inner wall 22 and mating surface 26), the second sides of each of the annular bodies face one another (figure 3, along mating surface 26), the central axes of the annular bodies are coaxial (figure 3), and respective bases of each of the spikes of the annular bodies extend from the second side of the annular body towards the opposing annular body with longitudinal axes that are angled relative to the central axis when the spikes are unbiased such that for each of the spikes (figure 3), the free end is positioned farther from the central axis in a radial direction than the base is to the central axis (figure 3, spikes are angled away from the center axis), Examiner notes that “unbiased” is being interpreted as the spikes being unbent or undeformed when the annular bodies are assembled together.

    PNG
    media_image1.png
    482
    447
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    343
    371
    media_image2.png
    Greyscale


	Regarding claims 2 and 3, Chen discloses the plurality of spikes being located at a same radial distance from the central axis as one another and spaced equidistantly from one another in a circumferential direction around the passageway (figures 1, 2 and 3; spikes 14 and 28 located and spaced evenly around the edges of annular members 10 or 20).
	Regarding claim 4, Chen discloses the spikes being angled along a radial direction relative to the central axis (figures 1-3, spikes 14 and 28 are angled away from the central axis).
	Regarding claim 13, Chen discloses the longitudinal axes of the bases of each of the spikes of the annular bodies remains angled relative to the central axis prior to assembling the annular bodies together (figures 1, 2).
	Regarding claim 14, Chen discloses wherein at least one of the spikes of the one of the annular bodies extends past the second side of the other annular body into the other annular body (figure 3, spikes extend out from the edge of each annular member 10, 20 and may be configured in this orientation).
	Regarding claim 15, Chen discloses wherein when the annular bodies are assembled and held together (figure 3), the free ends of the spikes remain pointed axially away from the first side of the annular body to which the spike is connected (figure 3, spikes of each annular member point toward the opposite second side).
	Regarding claim 16, Chen discloses wherein when the annular bodies are assembled and held together, each of the spikes remains straight without any bends (figure 3).
	Regarding claim 17, Chen discloses wherein the at least part of the one of the annular bodies that is configured to extend past the second side of the other annular body to engage the other annular body and to hold the annular bodies together is sized and/or shaped differently from at least one of the spikes (annular body 10, has an inner wall 12 that is engaged within the passageway of the annular body 20, and the wall or ring is shaped differently than the spikes 14 or 28, figures 1, 2).

Claim(s) 1-9, 13-20 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kansoul US 2007/0250082.
Regarding claim 1, Kansoul discloses an apparatus for anastomosis of tubular structures comprising two implantable annular bodies (paragraph 0013, figures 1-3, structures 1 and 2), each of the annular bodies comprising: a first side; a second side, wherein a central axis extends between the first and second sides (see annotated figure 3 below); an inner wall defining a passageway for passing a tubular structure therethrough (see annotated figure 3 below, figures 6, 7 receives vessels V1, V2 therethrough), wherein the passageway extends along the central axis and is open to the first and second sides (see annotated figure 3 below, through body 101, 201); and a plurality of spikes (104, 204) each comprising a base and a pointed free end (figures 1, 2, base connected to annular body, pointed free ends 105, 205) configured to pierce the tubular structure (figures 6, 7); wherein when the annular bodies are assembled together (figure 3) at least part of one of the annular bodies extends past the second side of the other annular body and engages the other annular body to hold the annular bodies together (figures 4, 5; paragraph 0075, 0076, portion 106 is inserted into opening 206 to engage and hold the annular bodies together), the second sides of each of the annular bodies face one another (see annotated figure 3 below), the central axes of the annular bodies are coaxial (figure 3), and respective bases of each of the spikes of the annular bodies extend from the second side of the annular body towards the opposing annular body with longitudinal axes (see annotated figure 3 below) that are angled relative to the central axis when the spikes are unbiased such that for each of the spikes, the free end is positioned farther from the central axis in a radial direction than the base is to the central axis (paragraph 0065, spikes 104 can deviate slightly from the axial direction so that it has a radial component, being slightly outwards inclined toward the edges).  

    PNG
    media_image3.png
    317
    592
    media_image3.png
    Greyscale

Regarding claim 2, Kansoul discloses wherein the plurality of spikes are located at a same radial distance from the central axis as one another (figures 1-3).  
Regarding claim 3, Kansoul discloses wherein the plurality of spikes are spaced equidistantly from one another in a circumferential direction around the passageway (figures 1-3).  
Regarding claim 4, Kansoul discloses wherein each of the spikes is angled along a radial direction relative to the central axis (paragraph 0065, spikes 104 can deviate slightly from the axial direction so that it has a radial component, being slightly outwards inclined toward the edges).
Regarding claim 5, Kansoul discloses wherein the second side of the annular body further defines a plurality of receptacles (holes 120, 220) each configured to receive a corresponding one of the plurality of spikes of the opposing annular body when the annular bodies are assembled together (paragraphs 0070, 0072).  
Regarding claim 6, Kansoul discloses wherein each of the receptacles is elongate in shape, with a longitudinal axis that extends radially relative to the central axis (elongated holes or openings 120, 220 will be elongate to receive spikes through front part 103, 203, extend radially around the central axis and at least partially may be considered to extend radially as it is a space to receive spikes).  
Regarding claim 7, Kansoul discloses wherein each of the receptacles has two closed ends along the longitudinal axis (on each side can be considered an end of holes 120, 220).  
Regarding claim 8, Kansoul discloses wherein the plurality of spikes and the plurality of receptacles are alternately arranged around the passageway on the second side (figure 2 shows openings 220 which receives spikes 104 alternating with spikes 204).  
Regarding claim 9, Kansoul further comprising an alignment feature on each annular body to facilitate proper alignment of the respective spikes and receptacles of the annular bodies when the annular bodies are assembled together (figures 4, 5, alignment feature 106 received within feature 206).  
Regarding claim 13, Kansoul discloses wherein the longitudinal axes of the bases of each of the spikes of the annular bodies remains angled relative to the central axis prior to assembling the annular bodies together (angled before and after being inserted into the receptacle holes 120, 220, paragraph 0065).  
Regarding claim 14, Kansoul discloses at least one of the spikes of the one of the annular bodies extends past the second side of the other annular body into the other annular body (into holes 120, 220; paragraphs 0070,0072).  
Regarding claims 15 and 16, Kansoul discloses wherein when the annular bodies are assembled and held together, the free ends of each of the spikes remains pointed axially away from the first side of the annular body to which the spike is connected, wherein when the annular bodies are assembled and held together, each of the spikes remains straight without any bends  (spikes 104, 204 are inserted into holes 120, 220 without bending as they are already angled in the direction to be assembled together, paragraph 0065, figure 3).
Regarding claim 17, Kansoul discloses wherein the at least part of the one of the annular bodies that is configured to extend past the second side of the other annular body to engage the other annular body and to hold the annular bodies together is sized and/or shaped differently from at least one of the spikes (paragraph 0075, 0076, portion 106 is inserted into opening 206 to engage and hold the annular bodies together, 106 being shaped differently than spikes 104, 204).
Regarding claim 18, Kansoul discloses an apparatus for anastomosis of tubular structures comprising two implantable annular bodies (paragraph 0013, figures 1-3, structures 1 and 2), each of the annular bodies comprising: a first side; a second side, wherein a central axis extends between the first and second sides (see annotated figure 3 above); wherein the second sides of each of the annular bodies face one another (see annotated figure 3 above), the central axes of the annular bodies are coaxial when the annular bodies are assembled together (figure 3); an inner wall defining a passageway for passing a tubular structure therethrough (see annotated figure 3 above, figures 6, 7 receives vessels V1, V2 therethrough), wherein the passageway extends along the central axis and is open to the first and second sides (see annotated figure 3 above, through body 101, 201); and a plurality of spikes (104, 204) each comprising a base connected to a base connected to a second side of the annular body and a pointed free end (figures 1, 2, base connected to annular body, pointed free ends 105, 205) configured to pierce the tubular structure (figures 6, 7); and a plurality of rigid pins 106 fixedly connected to and extending from the second side of the annular body (figure 3, can consider the pins 106 to be extending from and both or either annular bodies when connected, although initially only connected to body portion 103), wherein respective positions where the plurality of pins are connected to the annular body are located farther away radially from the central axis than respective bases of the plurality of spikes are from the central axis (figures 1, 2; pins/openings 206 are on outside of bodies 103, 203 spikes 104, 204 are on inside wall of bodies 103, 203).
Regarding claim 19, Kansoul discloses wherein at least one of the pins is sized and/or shaped differently from at least one of the spikes (figure 1, pins 106 shaped differently from spikes 104, 204; figure 1).  
Regarding claim 20, Kansoul discloses wherein the pins are larger than the spikes (figure 1).
Regarding claim 24, Kansoul discloses wherein at least one of the pins of one the annular bodies extends past the second side of the other annular body and engages the other annular body to hold the annular bodies together (figure 3, pins 106 extend into opening of hole 206 past second side of the other body).  
Regarding claim 25, Kansoul discloses wherein an orientation of each of the spikes and pins relative to the annular body to which it is connected remains substantially the same before and after the annular bodies are assembled and held together (figure 3, tines 104, 204 are inserted into openings 120, 220 in the same angled configuration when held together).  
Regarding claim 26, Kansoul discloses wherein at least one of the pins extends parallel to the central axis of the annular body to which it is connected (figure 3, pin 106). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 -11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 5250057 in view of Heaton, II et al. US 2010/0114301.
Regarding claims 10 and 11, Chen discloses an apparatus essentially as claimed as discussed above, but fails to explicitly disclose the passageway of a first one of the annular bodies is wider than the passageway of a second one of the annular bodies for anastomosing respective tubular structure that have different sizes, and a radial distance between each of the plurality of spikes and the passageway of the first annular body is substantially the same as the radial distance between each of the plurality of spikes and the passageway of the second annular body, such that the plurality of spikes on the first annular body are located at a greater radial distance from the central axis of the first annular body than the plurality of spikes on the second annular body are from the central axis of the second annular body.
However, Heaton, II et al. teaches an anastomosis device having a first and second annular body (for example, figure 21,annular bodies 2110 and 2115), the annular bodies having a first and second passageway of different sizes (figure 21, paragraph 0251) in order to fit and perform an anastomosis on vessels having different diameters (paragraphs 0252, 0254), and a radial distance between each of the plurality of spikes and the passageway of the first annular body is substantially the same as the radial distance between each of the plurality of spikes and the passageway of the second annular body, such that the plurality of spikes on the first annular body are located at a greater radial distance from the central axis of the first annular body than the plurality of spikes on the second annular body are from the central axis of the second annular body (figure 21, the smaller annular body 2110 is closer to a center axis than with annular body 2115).  Examiner notes that although the anastomosis device has two sets of spikes and passageways facing opposite directions as shown, Heaton, II et al. is only being used to teach that various sized annular bodies may be used to fit around vessels of different sizes for anastomosis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chen, with first and second sized passageways through the annular body, as taught by Heaton, II et al. to provide the desired sized annular ring or body to attach and to perform an anastomosis on vessels having different sizes or diameters.
Claim(s) 10 -12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansoul US 2007/0250082 in view of Heaton, II et al. US 2010/0114301.
Regarding claims 10 and 11, Kansoul discloses an apparatus essentially as claimed as discussed above, but fails to explicitly disclose the passageway of a first one of the annular bodies is wider than the passageway of a second one of the annular bodies for anastomosing respective tubular structure that have different sizes, and a radial distance between each of the plurality of spikes and the passageway of the first annular body is substantially the same as the radial distance between each of the plurality of spikes and the passageway of the second annular body, such that the plurality of spikes on the first annular body are located at a greater radial distance from the central axis of the first annular body than the plurality of spikes on the second annular body are from the central axis of the second annular body.
However, Heaton, II et al. teaches an anastomosis device having a first and second annular body (for example, figure 21, annular bodies 2110 and 2115), the annular bodies having a first and second passageway of different sizes (figure 21, paragraph 0251) in order to fit and perform an anastomosis on vessels having different diameters (paragraphs 0252, 0254), and a radial distance between each of the plurality of spikes and the passageway of the first annular body is substantially the same as the radial distance between each of the plurality of spikes and the passageway of the second annular body, such that the plurality of spikes on the first annular body are located at a greater radial distance from the central axis of the first annular body than the plurality of spikes on the second annular body are from the central axis of the second annular body (figure 21, the smaller annular body 2110 is closer to a center axis than with annular body 2115).  Examiner notes that although the anastomosis device has two sets of spikes and passageways facing opposite directions as shown, Heaton, II et al. is only being used to teach that various sized annular bodies may be used to fit around vessels of different sizes for anastomosis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kansoul, with first and second sized passageways through the annular body, as taught by Heaton, II et al. to provide the desired sized annular ring or body to attach and to perform an anastomosis on vessels having different sizes or diameters.
Regarding claim 12, Kansoul discloses wherein the second side of each of the annular bodies further defines a plurality of receptacles (120, 220) each configured to receive a corresponding one of the plurality of spikes of the other annular body when the annular bodies are assembled together (paragraph 0070, 0072).  


Claim(s) 10, 11 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansoul US 2007/0250082 in view of Nash et al. US 6030395.
Regarding claims 10, 11, 27, 28 and 29, Kansoul discloses an apparatus for anastomosis of tubular structures comprising two implantable annular bodies (paragraph 0013, figures 1-3, structures 1 and 2), each of the annular bodies comprising: a first side; a second side, wherein a central axis extends between the first and second sides (see annotated figure 3 above); wherein the second sides of each of the annular bodies face one another (see annotated figure 3 above), the central axes of the annular bodies are coaxial when the annular bodies are assembled together (figure 3); an inner wall defining a passageway for passing a tubular structure therethrough (see annotated figure 3 above, figures 6, 7 receives vessels V1, V2 therethrough), wherein the passageway extends along the central axis and is open to the first and second sides (see annotated figure 3 above, through body 101, 201), and a plurality of spikes (104, 204) each comprising a base and a pointed free end extending from the second side (figures 1, 2, base connected to annular body, pointed free ends 105, 205) configured to pierce the tubular structure (figures 6, 7), the plurality of spikes are located at a same radial distance from the central axis as one another (figures 1-3), but fails to disclose a first opening at the first side, and a second opening that is wider than the first opening at the second side, and a transition region between the first and second openings, wherein in a cross-section including the central axis of the annular body, the transition region comprises a flat tapered wall whose inner width increases as the transition region extends towards the second opening.
Nash et al. teaches an anastomosis connection system having a first and second annular bodies (for example, figure 7, 8), a passageway of a first one of the annular bodies is wider than the passageway of a second one of the annular bodies (for example, figure 8), a first opening at the first side, and a second opening that is wider than the first opening at the second side (for example, figure 8), and a transition region between the first and second openings, wherein in a cross-section including the central axis of the annular body, the transition region comprises a flat tapered wall whose inner width increases as the transition region extends towards the second opening (see annotated figure 8 below), wherein the passageway has a first portion adjacent to the second side of the annular body that widens as the passageway extends in a direction from the first side towards the second side (figure 8), wherein the passageway further has a second portion adjacent to the first side of the annular body that has a substantially cylindrical profile (see annotated figure 8 below),  the tapered portions allow connection between the annular members (within connector 66) and additionally tapered passageway to provide a smooth passageway and reduce turbulence between an anastomosis of two vessels of different sizes (column 6, lines 4-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kansoul with a tapered passageway, as taught by Nash et al., to connect the annular members and reduce turbulence between an anastomosis of two vessels of different sizes.

    PNG
    media_image4.png
    350
    578
    media_image4.png
    Greyscale


Regarding claim 30, Kansoul discloses wherein the plurality of spikes each extends from an end face at the second side of the annular body to which it is connected (figures 1-3).

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kansoul US 2007/0250082.
Regarding claim 21, Kansoul discloses wherein the second side of the annular body further defines a plurality of receptacles (holes 120, 220) each configured to receive a corresponding one of the plurality of spikes (104, 204) of an opposing annular body (paragraph 0070, 0072) and a plurality of holes 206 each configured to receive a corresponding one of the plurality of pins of the opposing annular body when the annular bodies are assembled together (figure 2, paragraph 0075).  Examiner notes Kansoul discloses the claimed invention except for the openings 206 being on both the first and second annular bodies. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide both second sides with a pin and alternating opening, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The hole 206 engages with pin 106 and would perform the function of holding the annular bodies together as claimed, whether it was on the first or second annular body.
Regarding claim 22, Kansoul discloses wherein when a pin is received in a corresponding hole 206, a press-fit connection is formed between the pin and the hole (paragraph 0075, 0076; bodies are secured together with a snap fit, or can be considered a press-fit connection as the tongue 108 is pressed past portion 208 to hold in place).  
Regarding claim 23, Kansoul discloses wherein at least one of the pins or a corresponding hole forms at least one lateral protrusion configured to engage the other one of the at least one of the pins or the corresponding hole (figure 4, protrusion 108 to engage with protrusion 208 within corresponding hole).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771             

/DIANE D YABUT/Primary Examiner, Art Unit 3771